EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Zhu He on 03-22-2022.
Claims are amended as follows:
1.	(Currently amended)	A method, comprising:	when first periodicities of first allocatable sounding reference signal (SRS) resources in a first cell are greater than second periodicities of second allocatable SRS resources in a second cell, determining, by a network device,  a to-be-handed-over terminal based on transmission modes of terminals having accessed the first cell, wherein the first cell and the second cell are cells in a multi-carrier co-coverage network, [[and]] wherein the network device covers the first cell and the second cell, and wherein the determining the to-be-handed-over terminal comprises:		when there are one or more target terminals whose transmission modes are a beamforming (BF) transmission mode in the terminals having accessed the first cell, determining, by the network device, the to-be-handed-over terminal in the one or more target terminals, wherein a periodicity of an SRS resource corresponding to the BF transmission mode is less than a preset periodicity; and	handing over, by the network device, the to-be-handed-over terminal to the second cell, wherein a second periodicity of a second SRS resource allocated to the to-
2.	(Cancelled)
3.	(Currently amended)	The method according to claim [[2]] 1, wherein the determining the to-be-handed-over terminal in the one or more target terminals comprises:	determining, by the network device, the to-be-handed-over terminal based on periodicities of SRS resources allocated to the one or more target terminals, wherein the first periodicity of the first SRS resource allocated to the to-be-handed-over terminal in the first cell is greater than a shortest periodicity of the second allocatable SRS resources in the second cell.
4.	(Currently amended)	The method according to claim [[2]] 1, wherein the method further comprises:	when there is no target terminal whose transmission mode is the BF transmission mode in the terminals having accessed the first cell, determining, by the network device, a terminal that is to access the first cell as the to-be-handed-over terminal.
5.	(Original)	The method according to claim 1, wherein the handing over the to-be-handed-over terminal to the second cell comprises:	sending, by the network device, a handover instruction to the to-be-handed-over terminal, wherein the handover instruction instructs the to-be-handed-over terminal to be handed over to the second cell; and
6.	(Original)	The method according to claim 1, wherein the method further comprises:	receiving, by the network device, an access request from a terminal that is to access the first cell; and	after the handing over:		releasing, by the network device, the first SRS resource allocated to the to-be-handed-over terminal in the first cell;		determining a periodicity of a target resource in the first periodicities of the first allocatable SRS resources in the first cell, wherein the target resource is to be allocated to the terminal that is to access the first cell; and		sending, by the network device, a connection response to the terminal that is to access the first cell, wherein the connection response comprises the periodicity of the target resource.
7.	(Original)	The method according to claim 6, wherein the method further comprises:	before the sending the connection response:		determining, by the network device, a transmission mode of the terminal that is to access the first cell, wherein the connection response further comprises the transmission mode of the terminal that is to access the first cell.

9.	(Currently amended)	A network device, comprising:	at least one processor; and	a non-transitory computer readable storage medium storing programming, the programming including instructions for execution by the at least one processor to perform operations of:		when first periodicities of first allocatable sounding reference signal (SRS) resources in a first cell are greater than second periodicities of second allocatable SRS resources in a second cell, determining a to-be-handed-over terminal based on transmission modes of terminals having accessed the first cell, wherein the first cell and the second cell are cells in a multi-carrier co-coverage network, [[and]] wherein the network device covers the first cell and the second cell, and wherein the determining the to-be-handed-over terminal comprises:			when there are one or more target terminals whose transmission modes are a beamforming (BF) transmission mode in the terminals having accessed the first cell, determining, by the network device, the to-be-handed-over terminal in the one or more target terminals, wherein a periodicity of an SRS resource corresponding to the BF transmission mode is less than a preset periodicity; and		handing over the to-be-handed-over terminal to the second cell, wherein a second periodicity of a second SRS resource allocated to the to-be-handed-over terminal in the second cell is less than a first periodicity of a first SRS resource allocated to the to-be-handed-over terminal in the first cell.
10.	(Cancelled)
11.	(Currently amended)	The network device according to claim [[10]] 9, wherein the determining the to-be-handed-over terminal in the one or more target terminals comprises:	determining the to-be-handed-over terminal based on periodicities of SRS resources allocated to the one or more target terminals, wherein the first periodicity of the first SRS resource allocated to the to-be-handed-over terminal in the first cell is greater than a shortest periodicity of the second allocatable SRS resources in the second cell.
12.	(Currently amended)	The network device according to claim [[10]] 9, the operations further comprising:	when there is no target terminal whose transmission mode is the BF transmission mode in the terminals having accessed the first cell, determining a terminal that is to access the first cell as the to-be-handed-over terminal.
13.	(Original)	The network device according to claim 9, the operations further comprising:	sending a handover instruction to the to-be-handed-over terminal, wherein the 
14.	(Original)	The network device according to claim 9, the operations further comprising:	receiving, by the network device, an access request from a terminal that is to access the first cell; and	after the handing over:		releasing, by the network device, the first SRS resource allocated to the to-be-handed-over terminal in the first cell;		determining a periodicity of a target resource in the first periodicities of the first allocatable SRS resources in the first cell, wherein the target resource is to be allocated to the terminal that is to access the first cell; and		sending, by the network device, a connection response to the terminal that is to access the first cell, wherein the connection response comprises the periodicity of the target resource.
15.	(Original)	The network device according to claim 14, the operations further comprising:	before the sending the connection response:		determining, by the network device, a transmission mode of the terminal that is to access the first cell, wherein the connection response further comprises the transmission mode of the terminal that is to access the first cell.

17.	(Currently amended)	A non-transitory computer-readable storage medium having instructions stored thereon that, when executed by a network device, cause the network device to perform operations, the operations comprising:	when first periodicities of first allocatable sounding reference signal (SRS) resources in a first cell are greater than second periodicities of second allocatable SRS resources in a second cell, determining a to-be-handed-over terminal based on transmission modes of terminals having accessed the first cell, wherein the first cell and the second cell are cells in a multi-carrier co-coverage network, [[and]] wherein the network device covers the first cell and the second cell, and wherein the determining the to-be-handed-over terminal comprises:		when there are one or more target terminals whose transmission modes are a beamforming (BF) transmission mode in the terminals having accessed the first cell, determining, by the network device, the to-be-handed-over terminal in the one or more target terminals, wherein a periodicity of an SRS resource corresponding to the BF transmission mode is less than a preset periodicity; and	handing over the to-be-handed-over terminal to the second cell, wherein a 
18.	(Cancelled)
19.	(Currently amended)	The non-transitory computer-readable storage medium according to claim [[18]] 17, wherein the determining the to-be-handed-over terminal in the one or more target terminals comprises:	determining the to-be-handed-over terminal based on periodicities of SRS resources allocated to the one or more target terminals, wherein the first periodicity of the first SRS resource allocated to the to-be-handed-over terminal in the first cell is greater than a shortest periodicity of the second allocatable SRS resources in the second cell.
20.	(Currently amended)	The non-transitory computer-readable storage medium according to claim [[18]] 17, the operations further comprising:	when there is no target terminal whose transmission mode is the BF transmission mode in the terminals having accessed the first cell, determining a terminal that is to access the first cell as the to-be-handed-over terminal.
Allowable Subject Matter
Claims 1, 3-9, 11-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, individually or in combination fails to teach when first periodicities of first allocatable sounding reference signal (SRS) resources in a first cell are greater than .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR MOUTAOUAKIL whose telephone number is (571)270-1416. The examiner can normally be reached Monday-Friday 10AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOUNIR MOUTAOUAKIL/Primary Examiner, Art Unit 2476